IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LORRAINE HARMER,                             : No. 104 MM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
UNEMPLOYMENT COMPENSATION                    :
BOARD OF REVIEW,                             :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.